CRAIG, J.
An action in eminent domain having been discontinued following proceeding's in injunction to restrain condemnation of properties in the City of Los Angeles, a judgment of dismissal was entered, from which the plaintiff appealed.
Said judgment awarding attorney’s fees is reversed. Upon the authority of City of Los Angeles v. Abbott, 217 Cal. 184 [17 Pac. (2d) 993], the judgment of dismissal must be affirmed.
Works, P. J., and Stephens, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 3, 1933.